Citation Nr: 1232416	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for the service-connected ulcerative colitis with anemia.  

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO.  

In January 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In January 2012 and March 2012, the Board received additional evidence from the Veteran.  VA regulations require that pertinent evidence submitted by the Veteran be referred to the agency of original jurisdiction for review and preparation of a Supplemental Statement of the Case (SSOC), unless the procedural right is waived in writing by the Veteran or representative.  38 C.F.R. §§ 19.37, 20.1304 (2011).  

The Veteran's representative submitted a waiver of the initial consideration of the new evidence by the RO in March 2012.  Thus, the Board finds no prejudice to the Veteran in proceeding with handling of this appeal.  

As will be discussed, the record is found to reasonably raise the matter of entitlement to a TDIU rating.  Hence, this issue has been listed on the title page.  

The matter of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The service-connected ulcerative colitis with anemia is shown to have been productive of a disability picture that more nearly approximates that of severe impairment manifested by numerous attacks per year with malnutrition and only fair health during remissions.  


CONCLUSION OF LAW

The criteria for the assignment of an increased evaluation of 60 percent, but no more for the service-connected ulcerative colitis with anemia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.21, 4.110-4.114 including Diagnostic Code 7323 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet.App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  


Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims.  

The Veteran was notified in August 2006, March 2009, and July 2009 letters as to the information and evidence needed to substantiate a claim for an increased disability rating and of hers and VA's duties for gathering evidence.  These letters also advised her of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006).  The July 2009 letter advised her of the specific disability rating criteria pertinent to her increased rating claim.  See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  However, the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria.  She has received legally sufficient notice.  

The July 2009 letter was provided to the Veteran after the initial adjudication of her claim and thus represents a "timing error."  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

However, the claim was readjudicated in a January 2010 Statement of the Case (SOC) and timing errors can be effectively "cured" by such subsequent readjudication.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Additionally, she has been afforded a VA examination to address the nature and severity of her service-connected ulcerative colitis with anemia.  Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

The applicable duties to notify and assist have been satisfied.  There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of her claim.  

Any defect in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Additionally, all the evidence in the claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed).  

The analysis must focus on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).   


The Merits of the Claim

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).  

Where a disease consists of active and inactive stages during which the condition improves, the VA must provide for the conduct of an adequate examination during the active stage of a disease.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  

The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claim.  See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).  

Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  


Analysis

The Veteran's ulcerative colitis with anemia has been rated as 30 percent disabling under 38 C.F.R. § 4.114, DC 7323, specifically applicable to this disability.  She has provided written and oral testimony that her current symptoms of ulcerative colitis are more severe than is contemplated by the assigned rating.  

In this regard, the Veteran has testified that she currently experiences pronounced, constant and chronic symptoms of frequent bowel movements, passing blood with each bowel movement, leakage and soiling, hemorrhoids, nausea, severe cramping and abdominal pain, loss of appetite, weight loss, malnutrition, rashes on her legs, anemia and fatigue.  

She currently reports having no malnutrition in the past two years, but asserts that the reason for this is because she was pregnant during the first year and was on prednisone during the second year, which temporarily helped her condition and allowed her to eat.  She asserts having had flare-ups consistently for the past two years when not on Prednisone and not being in remission for over a year.  Also, she reports currently experiencing problems with her liver levels due to medications taken for her ulcerative colitis.  

The Board finds that the Veteran's lay assertions of her gastrointestinal symptomatology are found to be credible.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions.  See Routen, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In this case, she is not competent diagnose herself with liver abscess, anemia, or marked malnutrition.  Further, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  The Board must consider the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

38 C.F.R. § 4.113 indicates that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.  

Correspondingly, the introduction to 38 C.F.R. § 4.114 provides that the disability ratings under this regulation will not be combined, but, rather, a single rating will be assigned under the diagnostic code that reflects the "predominant disability picture," with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Diagnostic Code 6323 provides that a 30 percent rating is warranted where ulcerative colitis is moderately severe; with frequent exacerbations.  

A 60 percent is warranted where ulcerative colitis is severe; with numerous attacks a year and malnutrition, the health only fair during remissions.  

A 100 percent is warranted where ulcerative colitis is pronounced; resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  

Weight loss is a consideration in evaluating digestive system disorders.  38 C.F.R. § 4.112.  VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  

The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.  

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§4.2, 4.6.  

Applying the criteria to the facts of this case, the Board finds that the criteria for an evaluation of 60 percent, for the entire period of the appeal, for the service-connected ulcerative colitis with anemia, have been approximated.  

The private laboratory results, dated in September 2008, show hemoglobin of 11.4 on a scale of 11.7 to 15.5.  the results from a fecal occult blood study reflect findings of blood detected in three specimens of the Veteran's stool.  

A private surgical pathology report, dated in February 2009, indicates findings of dense, acute and chronic inflammation with foci of acute cryptitis, consistent with active phase of ulcerative colitis.  

A private treatment record, also dated in February 2009, reveals reports of passing 6 to 8 stools a day, soft to loose, with some blood every time, and complaints of some abdominal cramps associated with bowel movements.  

The Veteran gave a history of nausea but no vomiting, heartburn, dysphagia, odynophagia, skin rash, or arthralgia; however, she did report some urgency of stooling.  

The physician noted no loss of appetite, weight gain, or weight loss on examination, and indicated the Veteran was using iron therapy.  She was prescribed Lialda at the time.  

A VA intestines examination was conducted in April 2009.  During this examination, the Veteran reported that beginning in 2008, during her second pregnancy, she began to experience severe flare-ups of ulcerative colitis with watery stools 15 times a day with blood loss.  She noted that the symptoms occurred during most of her pregnancy and post partum.  

One month after the delivery of her child, the Veteran reported undergoing a colonoscopy in February 2009.  She reported that her ulcerative colitis involved 40 percent of the colon at that point, and that since her colonoscopy, has experienced 2 flare-ups, including abdominal pain, and loose stool with blood loss 15 times a day, lasting 7 days or less.  

The Veteran added that her episodes decreased in severity and length with medications; however, since titrating prednisone for a few days, her symptoms had flared back up to 10 to 15 times a day with loose stool and some blood.  She reported that her activity is limited as she needs to stay near a bathroom, and that since January 2009, she has only had one week of normal bowel movements and an additional 5 to 7 days of regular bowel movements.  

The remainder of the time the Veteran reported having bloody loose stool 10 to 15 times a day.  She noted that she did not eat prior to the examination in anticipation of the car ride due to her concern with her ulcerative colitis symptoms.  

The examiner noted that she was being treated with aminosalicylates and corticosteroids, including Prednisone on a daily basis and Mesalamine.  

By way of history, the Veteran denied having trauma to the intestines, neoplasm, vomiting, constipation, or fistula.  She reported a history of frequent nausea occurring several times daily, and of episodic diarrhea occurring more than 6 times daily, more than 12 times a year, for 7 days or more.  She also reported a history of sharp intestinal pain in the let lower quadrant that occurs daily and lasts minutes.  

The examiner noted a history of ulcerative colitis with symptoms of bloating, weakness, fatigue and an inability to gain weight and characterized the severity of the ulcerative colitis as moderate.  An ostomy was not found to be present, and there were no episodes of abdominal colic, nausea or vomiting, or of abdominal distension consistent with partial bowel obstruction.  

The examination results included signs of anemia, including her generalized pallor and pale pink conjunctiva, of significant weight loss and of malnutrition; however, CBC results reflected no evidence of active bleeding or anemia.  

The examiner observed that the Veteran's weight prior to her 2 pregnancies was 120 pounds, and in the past 2 years her highest weight was 150 pounds at the delivery of her first child.  Her weight prior to her second pregnancy was 115 pounds, and her weight at the delivery of her second child was 136 pounds.  Her weight was currently listed as 121 pounds and stable.  

The examiner noted there was no fistula or abdominal mass present, but there was moderate abdominal tenderness to mild palpation in the periumbilical to left lower quadrant.  Her abdomen was observed to be soft, with hyperactive bowel sounds, and slightly bloated.  

The Veteran indicated that her hemoglobin in February 2009 was between 9 and 10.  Her hemoglobin from the CBC results of the blood drawn during the examination was 13.6 on a scale from 12 to 15.  She was diagnosed with ulcerative colitis with a history of flares, lower gastrointestinal bleeding and anemia.  

The examiner noted that the Veteran was not currently employed, having retired in 2006 to become a stay-at-home mother with 2 children under 16 months of age.  

The examiner opined that the Veteran's ulcerative colitis would have significant effects on her occupation, including causing problems with lifting and carrying, lack of stamina, weakness or fatigue, and fecal incontinence.  

The examiner noted the Veteran would require significant amounts of bathroom breaks with any job she would hold, and that she would experience anemia resulting in weakness.  

The examiner noted the effects on usual daily activities included no effect on feeding; mild effects on bathing, dressing, toileting, and grooming; moderate effects on chores, shopping and travel; severe effects on recreation, and preventing exercise and sports.  The examiner noted other complications of anemia.  

A May 2009 private treatment record indicates that the Veteran denied experiencing any unusual weight loss or gain or any history of easy bruising or anemia.  She reported passing 15 to 20 loose bowel movements a day mixed with blood, and having lower abdominal crampy pain.  She denied having heartburn, dysphagia, nausea or vomiting, but admitted to having rectal discomfort and occasional anal leakage.  The physician observed her to be well developed and nourished and diagnosed the Veteran with moderately severe left-sided ulcerative colitis and a history of hemorrhoids.  The physician noted that the Veteran responded to Prednisone treatment; however, after it was stopped she relapsed.  

A June 2009 private treatment record reveals that the Veteran's urgency and rectal bleeding had decreased, that her abdominal cramps were better, and that her bowel movements had been reduced since starting medication.  She was diagnosed with moderately severe left sided ulcerative colitis, which was responding to experimental medication, and with a history of hemorrhoids.  

An October 2009 private treatment record shows that the Veteran took Lialda for two weeks but continued to pass 6 to 8 loose bowel movements with blood and lower abdominal crampy pain; therefore she stopped Lialda and started taking Prednisone and 6-Mercaptopurine.  She saw a reduction in the number of bowel movements she had a day, and noted that 80 percent of the time they were formed.  She reported that her bleeding had decreased significantly, but she continued to have abdominal cramps.  

A November 2009 private treatment record showed abnormal liver function tests, most likely due to the 6-Mercaptopurine treatment.  She reported that she was no longer bleeding from the rectum and had been passing 3 to 4 semisolid bowel movements with sometime abdominal cramps.  

A January 2010 private treatment record reflects that the Veteran reported passing 3 to 4 soft bowel movements a day, and sometimes developed lower abdominal crampy pain, but did not have any rectal bleeding and believed her symptoms were by and large under control.  The record shows she gained weight since her last physical examination.  

A March 2010 private treatment record reveals that the Veteran's CBC and liver function tests, performed in February 2010, were unremarkable.  She indicated that she passed 1 to 2 normal bowel movements a day, but every 3rd or 4th day she developed one loose bowel movement with some abdominal cramps.  She denied any heartburn, dysphagia, nausea, vomiting, rectal bleeding, unusual bleeding, or unusual weight gain or loss.  She continued to gain weight since the January 2010 physical examination.  

A March 2010 letter from the Veteran's private internal medicine and gastroenterology specialist reflect that the Veteran was treated by the physician since May 2009, that she had moderate to severe ulcerative colitis, and that she had relapsed multiple times and has required multiple adjustments to her medications.  The physician noted that she had developed abnormal liver function tests for which she was being closely monitored.  

A May 2010 private treatment record shows that the Veteran reported that she was losing weight because she was afraid of eating.  She indicated that she stopped Prednisone and relapsed, passing about 7 to 8 loose, watery bowel movements with blood and lower abdominal crampy pain.  She denied unusual weight loss or gain, and denied any unusual bleeding.  The record shows that she lost weight since her last physical examination.  

A July 2010 private treatment record indicates the Veteran's report that her colitis was under complete control.  She noted that she moved her bowel once a day, and had no abdominal pain or bleeding.  However, she did not that once a week when she was under stress she passed 4 to 6 loose bowel movements a day without any rectal bleeding.  She denied any unusual bleeding, or any unusual weight loss or gain.  The record shows that she lost weight since her last physical examination.  

A November 2010 private treatment record shows the Veteran had been passing 1 to 2 loose to formed bowel movements a day and had been seeing blood every time she moved her bowel.  She indicated that because of her lifestyle and stress she forgot to take her medication.  The record shows that she lost weight since her last physical examination.  

A December 2010 private treatment record reflects that the Veteran had been taking her medications regularly, and did not have any abdominal pain, diarrhea, or rectal bleeding.  She indicated that she moved her bowel once a day and believed that her symptoms had completely resolved.  The record shows that she lost weight since her last physical examination.  

A February 2011 private treatment record reveals lab results of 12.0 hemoglobin, 36.3 hematocrit, and liver function tests within normal limits.  The Veteran denied any heartburn, dysphagia, nausea, vomiting, hematemesis, upper or lower abdominal pain, constipation, diarrhea, rectal bleeding unusual weight loss or gain, or any unusual bleeding.  She reported that she moved her bowel once a day and rarely developed lower abdominal crampy pain.  The record shows that she gained weight since her last physical examination.  

A February 2012 letter from a private internal medicine and gastroenterology specialist shows a history of ulcerative colitis.  The physician noted that the Veteran currently had active disease and was on multiple medical regimens resulting in her inability to work.  Her disease was described as refractory and difficult to control.  

The Board finds that the Veteran's symptoms and level of impairment for the period of the appeal more nearly resemble those consistent with severe disablement resulting in numerous attacks a year and malnutrition and only fair health during remissions.  

In this regard, the Veteran's weight fluctuations, multiple attacks of ulcerative colitis a year, and the excessive number of loose bowel movements, even during periods of remission, are evidence of a disability picture that approaches the criteria for the assignment of a 60 percent evaluation.  

For the foregoing reasons, a 60 percent rating is warranted beginning on February 17, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, DC 7323.  

However, review of the record shows that on treatment dated from May 2009 to February 2012, she denied experiencing any unusual bleeding, or any unusual weight loss or weight gain, and that her liver function test results were normal.  The record does not establish that the service-connected ulcerative colitis with anemia currently is productive of a level of impairment that meets or even approaches that of pronounced symptoms resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  Further, the criteria for staged rating are not met.  See Hart, 21 Vet. App. 505, 509-510 (2007).  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The above determination is based upon consideration of the applicable schedular criteria.  The Board finds that the Veteran's symptoms of frequent bowel movements, passing blood with each bowel movement, leakage and soiling, hemorrhoids, nausea, severe cramping and abdominal pain, loss of appetite, weight loss, malnutrition, rashes on her legs, anemia, and fatigue are adequately described in the General Rating Formula for Digestive Disorders.  As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concerns the assignment of extraschedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  



ORDER

An increased evaluation of 60 percent for the service-connected ulcerative colitis with anemia is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



REMAND

Under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of entitlement to a TDIU rating.  

As noted, on VA examination in April 2009, the examiner noted that the Veteran was not currently employed, having retired in 2006 to become a stay-at-home mother with 2 children under 16 months of age.  

However, the examiner opined that the Veteran's ulcerative colitis would have significant effects on her occupation, including causing problems with lifting and carrying, lack of stamina, weakness or fatigue, and fecal incontinence.  

The examiner noted the Veteran would require significant amounts of bathroom breaks with any job she would hold, and that she would experience anemia resulting in weakness.  

The examiner noted the effects on usual daily activities included no effect on feeding; mild effects on bathing, dressing, toileting, and grooming; moderate effects on chores, shopping and travel; severe effects on recreation, and preventing exercise and sports.  

A February 2012 letter from the Veteran's private physician indicates an opinion that the Veteran's active ulcerative colitis had resulted in her inability to work.  

Thus, the Board finds that the evidence of record raises the issue of whether the Veteran is unemployable due to her service-connected ulcerative colitis with anemia.  See Rice v. Shinseki, supra.  

In TDIU claims, the Court has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disability has on her ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2011); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  

A review of the claims file does not include such an opinion with respect to the Veteran's TDIU claim.  Accordingly, VA examination is warranted in order to obtain an opinion concerning the Veteran's employability.  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO/AMC of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO/AMC should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1. The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied, with respect to whether the Veteran is entitled to a TDIU rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2. The RO should take appropriate steps to send the Veteran and her representative a letter requesting that the information and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to her claim for a TDIU rating.  

In particular, the RO should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, so that VA will have information concerning her past employment.  

The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate claim for a TDIU rating and what VA would undertake in connection with the claim.  

The letter should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3. After securing any necessary release forms, with full address information, the RO should request that all records of medical treatment not currently associated with the claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

4. Next, after the development described above is completed, the RO should schedule the Veteran for a VA examination.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand, and in particular any pertinent treatment records and lay statements addressing the Veteran's employability and her service-connected disability.  All indicated tests should be performed and all findings should be reported in detail.  

The VA examiner should provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent or greater probability) that her service-connected gastrointestinal disability precludes her from securing and following a substantially gainful occupation consistent with her education and occupational experience.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

5. After completing of all indicated development, the RO should readjudicate the claim for a TDIU rating in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to the Veteran and her representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


